Motion, insofar as it seeks leave to appeal from the Supreme Court judgment entered on the Appellate Division order, dismissed upon the ground that that judgment is not the final appealable paper from which leave to appeal may be sought (see, CPLR 5611); motion, insofar as it seeks leave to appeal from the final Appellate Division order as against respondent Sol G. Atlas Realty Co., Inc., dismissed as untimely (see, CPLR 5513 [b]; 2103 [b] [2]); motion insofar as it seeks leave to appeal from the final Appellate Division order as against respondent New York State Division of Housing and Community Renewal, denied. Motion for a stay dismissed as academic.